DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims directed to an allowable product. Pursuant to the procedures set forth in  MPEP § 821.04(B), claims 30-39, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed 05/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Donald E. Stout on June 9, 2021.
The application has been amended as follows: 
20. (Currently amended) An assembly for measuring electrical and dielectric properties of a material having dielectric properties which vary over time, comprising: a sensor that generates an electrical field interacting with the material and which is connected indirectly or directly to a signal generator that generates an excitation signal that is applied to the sensor which generates a sensor signal depending on the electrical and dielectric properties of the material; an analog-digital converter for converting the excitation signal and the sensor signal or analog signals derived therefrom into a digital excitation signal and digital sensor signal which is supplied to a processor-based evaluation unit; and wherein the signal generator generates a multifrequency signal of a predetermined bandwidth as the excitation signal; wherein the multifrequency signal comprises at least two simultaneous excitation modes with each mode having different excitation frequencies and different excitation signal amplitudes.  
21.  (Canceled)
24. (Currently amended) The assembly according to Claim 20, wherein the sensor signal depends on electrical and dielectric properties of the material which comprises spectrally spread and simultaneous response signal components resulting from each excitation mode of the multifrequency signal.  
25. (Currently amended) The assembly according to Claim 20, wherein excitation signal amplitudes of the excitation modes within the multifrequency signals are predetermined according to one of the following distribution patterns: statistical 
30. (Currently amended) A method for measuring electrical and dielectric properties of a material having dielectric properties which vary over time, comprising: generating an excitation signal to create an electrical field interacting with the material, generating a sensor signal dependent on the electrical and dielectric properties of the material while the electrical field interacts with the material, and performing an evaluation based on the excitation signal and the sensor signal for determining the electrical and dielectric properties of the material, and wherein the excitation signal is generated as a multi-frequency signal having a predetermined bandwidth; wherein the excitation signal comprises at least two simultaneous excitation modes with each mode having different excitation frequencies and different excitation signal amplitudes.
32. (Canceled) 
35. (Currently amended) The method according to Claim 30, wherein generation of the sensor signal is performed such that the sensor signal which depends on the electrical and dielectric properties of the material comprises spectrally spread and simultaneous response signal components resulting from each of the excitation modes of the multifrequency signal.  
36. (Currently amended) The method according to Claim 30, wherein excitation signal amplitudes of excitation modes within the multifrequency signals are predetermined according to one of the following distribution patterns: statistical distribution, distribution on the basis of an algebraic or transcendent function based on the electrical and dielectric 
Prior Art
The prior art of Nagata et al. (6,496,018) discloses the measuring dielectric constants by microwaves, of sheetlike substances such as a high-polymer sheet and paper including film, having a known dielectric constant at a fixed interval D. While appropriately varying the dielectric constant and thickness of the standard sample under the above condition, the variation of the resonance frequency of the dielectric resonator (20) is measured for each varied dielectric constant and thickness to draw a calibration curve of the varied resonance frequency depending on the dielectric constant and thickness.
Allowable Subject Matter
Claims 20, 22-31, 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitation of the claims, 
an assembly for measuring electrical and dielectric properties of a material having dielectric properties which vary over time, having the signal generator generates a multifrequency signal of a predetermined bandwidth as the excitation signal; wherein the multifrequency signal comprises at least two simultaneous excitation modes with each mode having different excitation frequencies and different excitation signal amplitudes, as recited in the independent claim 20;  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
June 10, 2021